Title: To James Madison from James Monroe, 8 March 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond March 8. 1802.
Since my last respecting mr. Skipwith’s claim to reimbursement of the money advanc’d by him to replace what was robbed from him in Paris, of the sum entrusted to him to be remitted to our bankers in Holland, I have been in Albemarle & brought down with me many documents, most of which are original, relative to that affair, which are forwarded you by the mail. In these you will receive the original letters of the bankers to me, of the ministers of foreign affrs. & finance in answer to my application for leave to export the money, statments of their agencies in the business by Mr. Van Staphorst & Mr. Purviance, a decln. of Mr. Skipwith relative to the deposit, & his report of the amt. & circumstances attending the robbery, as also some letters of the Secry. of the Treasury. All these documents being original belong to me. Some of them such as Mr. Van Staphorsts & Purviance’s statments, & Skipwiths decln., are of a private nature, intended for use only in case they became necessary to expose the authors of certain calumnies which you intimated were circulated, to my prejudice, in a certain stage of that affair. I communicate them to you that you may see the precise ground on which every thing appertaining to it stands. A view of the other original documents is only necessary that they may be compard with the copies heretofore furnished, that a possibility of error may be guarded against. After you have made what use of them you think fit I shall be glad to receive them back, tho’ that may not be till we meet in the summer in Albemarle. You will observe that till the payment of the money wh. took place between the 27th. or 8th. of Octr. & 5th or 6th. of Novr. 1795. the business was entirely in the hands of Mr. D’allarde, managed on my part by Mr. Van Staphorst & Mr. Purviance. At the moment the payment was made the convention was giving ground to the directorial govt., wh. was not organised for several days: I recd. from Mr. de la Croix a notification of his appointment to the office of foreign affrs. on the 9th. bearing date on the 7th which I answer’d on the 10th. as you will see in my publication pa: 295. My letter asking permission to export the money was on the 12th. In addition to the formal official applications by me, others were daily made by Mr. Skipwith & Mr. Van Staphorst or some of my family for leave to export the money. These gentln. were in daily communication, I mean the two first, with the Treasury department, and incessantly pressed for the permission which I had formally asked. You will readily conceive I had other objects to attend to at the time, and that I had a motive for prefering informal applications for such an accomodation as that wh. was sought: tho’ I am persuaded I cod. not have been more attentive to the object, than I was, under any circumstances. It is still matter of surprise to me that the Secry. of the Treasury shod. send me a bill to Lubbert & Dumas at Hamburg, wh. they were to pay, in a letter addressed to them, sealed, which of course I cod. not see, for which funds were at the time provided, and let me know nothing abt. it: it is more surprising that he shod. let that bill rest in that state for a year, without giving any order respecting it. D’allarde I recollect suspected foul play as to the fund deposited in London with Cazenove & Co:. I think Harrison & Sterret were connected with it: it occurs that D’allarde informed me that when he applied to Cazenove for the money he evaded payment, tho’ he was to have had the benefit of it, on payment of the bill on him. However I know nothing as to the real merits of that part of the transaction. Among the papers sent you is an answer of mine to a letter of D’allarde on that subject, which I wish preserved. I expect I have his letter in Albemarle. Mr. Skipwith’s claim rests on its own merit. I presume all the necessary documents are now before you respecting it. He undertook the business without a view of profit, as you will see by many documents, to save expence to the U States, and in the hope of rendering an useful & acceptable service to his country. I do not think that he used one farthing of the money while it was in his possession. Indeed it was impossible for him to do it, being boxed up immediately for transportation & permission to transport it daily expected. The subterfuge on which his claim to reimbursement was evaded, was worthy the character who practic’d it, and peculiarly becomes the epoch in our history to which it belongs. I say this on the idea that the documents presented were satisfactory to prove that the loss was actually sustained, and that no neglect or misconduct was attributable to him on that head. I do not know how far it may be proper to confine the report to the case of the loss simply & the claim of reimbursement, or to take into view a summary of the whole transaction. Of this you will judge and act accordingly. To me it is a matter of perfect indifference. If the affr. is entered into generally you will also judge how far it will be proper to present the whole or any part of the papers sent you. We desire our best regards to Mrs. Madison & the family. Sincerely I am yours.
Jas. Monroe
 

   
   RC (NN: Monroe Papers).



   
   Monroe to JM, 5 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:445–46).



   
   Among the documents Monroe forwarded were probably Charles Delacroix to Monroe, 15 Nov. 1795; Willink, Van Staphorst, and Hubbard to Monroe, 24 Dec. 1795; John Henry Purviance to Monroe, 31 Dec. 1796; Jacob Van Staphorst to Monroe, 25 Dec. 1797; statements of Fulwar Skipwith, 28 July 1796 and 8 Mar. 1797; Skipwith to Monroe, 27 Mar. 1796, with a note by Monroe dated 8 Mar. 1802; Oliver Wolcott to Monroe, 23 June 1795 and 16 Sept. 1796; and Monroe to d’Allarde, 11 Mar. 1797 (NN: Monroe Papers).



   
   Monroe here refers to accusations made against him in 1796 while he was U.S. minister to France that he speculated in French property and had been criminally neglectful in the theft of U.S. bullion destined for the payment of American loans in Holland (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:302–3, 304 n. 4).



   
   Pierre-Gilbert Leroy, baron d’Allarde (1749–1809), was a political economist who contributed to the debates over monetary policy and public credit in Revolutionary France. For a time he was the partner of James Swan in the firm d’Allarde, Swan et Cie (Biographie universelle [1843–65 ed.], 1:493–94; Howard C. Rice, “James Swan: Agent of the French Republic, 1794–1796,” New England Quarterly, 10 [1937]: 464–86).



   
   Monroe, A View of the Conduct of the Executive … (Philadelphia, 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 32491).


